Citation Nr: 1414618	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for a bilateral foot disability other than flat feet.

3.  Entitlement to service connection for shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from May 1968 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This claim was previously before the Board in May 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has recharacterized and bifurcated the claim of service connection for flat feet into claims for service connection for flat feet and a bilateral foot disability other than flat feet based on additional medical evidence discussed at greater length below.

The issues service connection for a bilateral foot disability other than flat feet and service connection for shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability of flat feet.




CONCLUSION OF LAW

The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for flat feet.  Specifically, he asserts service connection is warranted because during service he ran five miles a day while serving as a drill sergeant during active duty for four of 12 years of service.  The Veteran also admits that even though he had foot pain while running or hiking, he never sought any medical help for this condition while in service, because he thought such pains were normal.  See May 2012 VA C&P Examination.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To prevail on the issues of service connection, there must be proof of a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  A "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Initially, the Board acknowledges that the Veteran is competent to report symptoms of pain in his feet after walking, running, or hiking.  

The Veteran's June 2006 claim, December 2007 Notice of Disagreement, and June 2008 VA Form 9 all contain statements that the Veteran was treated for flat feet during service.  

The Veteran's VA treatment records and the examination in conjunction with this claim contain different conclusions.  The Veteran receives regular treatment through VA for several disabilities, including diabetes mellitus, type II.  Such care results in regular evaluations for diabetic complications involving the feet.  General medicine clinic attending notes from 2004 and 2005 indicate that the foot exams were normal.  The Veteran was evaluated for complaints of foot pain by the VA podiatry service in October 2007 and February 2009.  Flat feet were not found, although other disorders were identified.  The Veteran underwent a VA examination in May 2012 and the examiner noted that the Veteran does not have a flat foot (pes planus) condition.  The doctor stated that the Veteran's medial arches are somewhat shallow, but still present.  

A December 2007 private examination by a podiatrist noted resolving plantar fasciitis and subjective symptoms consistent with shin splints.  

Although the Veteran is competent and credible to report that he has been diagnosed with flat feet during service, the Board places greater weight on the Veteran's contemporaneous medical evaluations.  The VA foot evaluations from two years prior to the June 2006 claim through to the most recent evaluation in May 2012 show that the Veteran does not have flat feet.  These foot examinations were provided by several different examiners.  Some disorders may resolve over time.  McClain, supra.  Just because the Veteran had flat feet during service does not mean that he has the disorder now.  Moreover, even if the Board assumes that flat feet are capable of lay diagnosis, there are several contrary and uniform medical opinions that he does not have flat feet.  The Board finds that the preponderance of the evidence is against a current disability of flat feet.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, the Board finds the preponderance of the evidence is against the claim of service connection for flat feet, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA's duty to notify was satisfied through a September 2006 letter sent to the Veteran that fully addressed all notice elements prior to the initial rating decision in May 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2007, the RO made a formal finding that the Veteran's service medical records were unavailable for review, and the narrative details their requests to the National Personnel Records Center for records.  As result, the RO notified the Veteran in the May 2007 letter that his records were missing, requested he provide any records in his possession, and that he could submit lay statements to support his claim.  The Veteran indicated that he was aware that VA had been unable to obtain his service treatment records and that he would attempt to find these records on his own in his June 2008 VA Form 9. 

All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded a VA physical examination in May 2012.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4).  The Board finds the VA examination adequate for the purposes of the present claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination and it provides a discussion of the relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for flat feet is denied.  


REMAND

The Board must remand the Veteran's claims for service connection for a bilateral foot disability other than flat feet and for shin splints for further development.  

The Board remanded these issues in May 2012 in part to obtain VA medical opinions as to whether the bilateral foot disability or shin splints were at least as likely as not related to the Veteran's military service.  The Veteran was diagnosed in 2007 with Achilles tendonitis, plantar fasciitis, and shin splints.  See October 2007 VA Treatment Notes; see also December 2007 Treatment Notes from Dr. H.R.T.  The diagnosis of shin splints continued until 2009.  In February 2009, the diagnosis of shin splints was removed from the Veteran's assessment list and he was diagnosed instead with a possible stress fracture on the plantar calcaneus, right foot and chronic plantar fasciitis.  In May 2012, the Veteran underwent a VA examination wherein the examiner opined that the Veteran does not currently have a shin splints condition and that the Veteran's current symptoms are related to sciatica and not shin splints.  

However, because the Veteran filed his claims for a bilateral foot disability and for shin splints in June 2006 and did have diagnoses of plantar fasciitis, Achilles tendonitis, and shin splints during the pendency of these claims, the Board has found that a medical opinion is necessary to determine if the Veteran's previously diagnosed plantar fasciitis, Achilles tendonitis, and shin splints are related to his active military service even if they resolved during the period on appeal.  McClain, supra.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the appropriate VA examiner with expertise for review of the Veteran's previously diagnosed plantar fasciitis, Achilles tendonitis, and shin splints.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  If it is determined that a physical examination of the Veteran is necessary to render any of the requested opinions, one is to be arranged.  Following a review of the claims folder, and physical examination if necessary, the examiner is requested to provide an opinion to the following: 

Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's previously diagnosed plantar fasciitis, Achilles tendonitis, or shin splints is etiologically related (incurred in, caused or aggravated by) to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is reminded that service connection may be granted for a disability which resolves, as long as the disability existed at or after the filing of the claim.  An opinion which states that either plantar fasciitis, Achilles tendonitis, or shin splints is not related to service merely because it was not found on the most recent examination is inadequate for ratings purposes.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


